Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 06/30/2021.

Information Disclosure Statement
3.	The references listed in the IDS filed 09/15/2021 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US Patent Publication No. 2014/0123006 A1, hereinafter “Chen”) in view of Tripoli et al. (US Patent No. 10,055,491 B2, hereinafter ”Tripoli”).
As to Claim 1, Chen teaches the claimed limitations:
“A system comprising a computing device, the computing device comprising: a communications interface; at least one processor; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the computing device is configured to perform functions comprising:” as a computing device can display a graphical interface that includes a group of graphical elements associated with remotely stored streaming media data (paragraph 0008).
 	“receiving data representing a selected media characteristic” as a user can create stations based on categories (e.g., genres or other characteristics), specific artists, and/or specific tracks. The user can select categories, artists, or tracks to be used for defining a station via a number of options, such as by searching or browsing a radio service's library of tracks; by selecting a currently playing or previously played track; and/or by selecting a track from a user's personal media library (paragraphs 0007, 0084). 
 	“retrieving, via the communications interface over at least one network, data representing first audio tracks from a first music discovery tool of a first streaming audio service that is registered with a media playback system comprising a playback device, the first music discovery tool associated with a first plurality of audio tracks corresponding to the selected media characteristic” as the user can select an element associated with a category (e.g., a genre or other characteristic of media tracks). In response, the device can provide media stream options associated with the category including an option to add one or more new media streams and/or to further refine the definition by specifying subcategories and/or other characteristics. If the user opts to add a media stream, a new media stream associated with the category can be added to a media stream collection associated with the user (paragraph 0008). From storage subsystem, processing unit can retrieve program instructions to execute and data to process in order to execute various operations (paragraph 0041). For example, processing unit can execute radio application. Radio application can provide various functionality such as the ability to retrieve playlists of tracks associated with different stations from radio server; to present tracks from a selected station to the user (e.g., by retrieving track data from a local media library or from a remote media library and converting the track data to analog audio output); and to receive and process user input associated with controlling operation of radio application, such as station creation, station selection, purchasing tracks, etc. Examples of user interfaces for radio application are described (paragraph 0049).
 	“retrieving, via the communications interface over the at least one network, data representing second audio tracks from a second music discovery tool of a second streaming audio service that is registered with the media playback system comprising the playback device, the second music discovery tool associated with a second plurality of audio tracks corresponding to the selected media characteristic” as radio server can use the received information to add the new station to the list of station definitions maintained for the user in user account data. In addition, radio server can generate or retrieve a playlist for the new station, e.g., using station queue logic (paragraph 0103). For example, process can detect user input navigating to the stations interface. When the user navigates to the stations interface, process can display GUI with the new station appearing in the first position in the user's station list in region. The display screens and interfaces can also be different from those described. A user can invoke any number of times to generate a personal stations list with an arbitrary number of stations; it is contemplated that a single user may define anywhere from zero to dozens or even hundreds of stations (paragraphs 0104-0106; see also fig. 9-10).
 	“causing, via the communications interface over the at least one network, the first audio tracks and the second audio tracks to be queued in a playback queue of the playback device, wherein during playback of the playback queue, the playback device” as the term radio refers generally to a streaming media service that allows a user to select from multiple coexisting playlists (or queues) of media tracks (e.g., audio tracks such as songs). Each playlist is associated with a station, and a user can select a station and thereby experience a particular playlist of media tracks. At any time the user can change to another station and experience a different playlist. The stations can be designed to play continuously without end. a station's playlist can be periodically refreshed by adding new tracks and/or removing tracks. In general, the playlists for different stations can include different tracks, although a given track may appear in multiple station playlists depending on how stations are defined and/or how tracks are selected for a particular station's playlist (paragraphs 0033, 0050, 0055, 0058).
 	“(i) streams the first audio tracks from one or more first servers of the first streaming audio service” as radio server can be a computer system incorporating similar components to client device and can have various form-factors. For example, radio server can be implemented using scalable server technologies to manage large numbers of users and/or large volumes of data. Radio server can include storage for user account data, software implementing station queue logic, and a client interface (paragraph 0050, 0055, 0058). 
 	Chen does not explicitly teach the claimed limitation “a first music discovery tool of a first streaming audio service that is registered with a media playback system comprising a playback device; a second streaming audio service that is registered with the media playback system comprising the playback device; (i) streams the second audio tracks from one or more second servers of the second streaming audio service for playback via the playback device”.
	Averbuch teaches each media content service in a plurality of media content services may be associated with one or more media content servers in the network of media content servers. In one case, the media content servers that the user has access to may be servers associated with media content services that the user is registered with, and the media content servers the user may not have access to may be associated with media content services that the user may not have registered with yet. In addition, the network of media content servers may include a local server or hard disk drive on which the user may store media content (column 16, lines 39-58). In another case, the second media content selected by the user may be associated with a media content service the user may not be registered with. In this case, the user may be prompted to sign-in or register with the media content service in order to access the selected second media content. The query for second media content may not be based strictly on metadata displayed for the user to review or even metadata associated with the first media content. As discussed above, a service may be used to retrieve metadata for the first media content. In one example, utilized to identify specific melodies or chord progressions within a song, and subsequently use the identified melodies or chord progressions to search for other songs having similar melodies or chord progressions. In one case, the user may select a portion of a song being rendered by selecting a segment on a playback progression bar on the user interface corresponding to the portion of the song, and initiate a search for other song shaving similar melodies or chord progressions as the selected portion (column 19, lines 32-51). Wherein querying one or more media servers for one or more second audio tracks that are associated with second metadata matching the selected item of first metadata comprises: receiving service selection data indicating a selection of the at least one streaming media service in the plurality of streaming media services; identifying a media server in the one or more media servers that is associated with the selected streaming media service; and querying the identified media server for the one or more second audio tracks that are associated with second metadata matching the selected item of first metadata (claims 1-2).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Chen and Tripoli before him/her, to modify Chen streaming audio service that is registered with a media playback system because that would provide a user with one or more options, the user may be able to play the media now (a play now option) by selecting the media from the search results and add the media to a digital repository as taught by Tripoli (column 2, lines 33-37). 

As to Claim 2, Chen teaches the claimed limitations:
“wherein the first music discovery tool comprises a first playlist corresponding to the selected media characteristic, the first playlist comprising the first plurality of audio tracks corresponding to the selected media characteristic, and wherein the second music discovery tool comprises a second playlist corresponding to the selected media characteristic, the second playlist comprising the second plurality of audio tracks corresponding to the selected media characteristic” as (abstract, paragraphs 0007-0008, 0032, 0050).

 As to Claim 3, Chen teaches the claimed limitations:
“wherein the selected media characteristic is recently-released music, and wherein the functions further comprise: selecting the first music discovery tool based on the first music discovery tool having a first association with recently-released music such that the first plurality of audio tracks are curated by the first streaming audio service as recently-released audio tracks; and selecting the second music discovery tool based on the second music discovery tool having a second association with recently-released music such that the second plurality of audio tracks are curated by the second streaming audio service as recently-released audio tracks” as (paragraphs 0052, 0069, 0122, 0124).
Tripoli teaches (column 14, lines 5-18), (column 14, line 59 to column 15, line 9), and claim 11.

As to Claim 4, Chen teaches the claimed limitations:
 	“wherein the selected media characteristic is music for a particular activity, and wherein the functions further comprise: selecting the first music discovery tool based on the first music discovery tool having a first association with music for the particular activity such that the first plurality of audio tracks are curated by the first streaming audio service as music for the particular activity; and selecting the second music discovery tool based on the second music discovery tool having a second association with music for the particular activity such that the second plurality of audio tracks are curated by the second streaming audio service as music for the particular activity” as (paragraphs 0050, 0055, 0060-0061).

As to Claim 5, Chen teaches the claimed limitations:
 	“wherein the selected media characteristic is music for a particular mood, and wherein the functions further comprise: selecting the first music discovery tool based on the first music discovery tool having a first association with music for the particular mood such that the first plurality of audio tracks are curated by the first streaming audio service as music for the particular mood; and selecting the second music discovery tool based on the second music discovery tool having a second association with music for the particular mood such that the second plurality of audio tracks are curated by the second streaming audio service as music for the particular mood” as (paragraphs 0050-0053, 0078, 0084).

As to Claim 6, Chen teaches the claimed limitations:
 	“wherein the selected media characteristic is music for a particular location, and wherein the functions further comprise: selecting the first music discovery tool based on the first music discovery tool having a first association with music for the particular location such that the first plurality of audio tracks are curated by the first streaming audio service as music for the particular location; and selecting the second music discovery tool based on the second music discovery tool having a second association with music for the particular location such that the second plurality of audio tracks are curated by the second streaming audio service as music for the particular location” as (paragraphs 0045, 0069, 0077, 0104, 0128).
Tripoli teaches (column 6, line 55 to column 7, line 2), (column 8, lines 31-43), (column 12, line 64 to column 13, line 6).

As to Claim 7, Chen teaches the claimed limitations:
 	“wherein the system further comprises the playback device, and wherein the playback device comprises: at least one audio transducer; an additional communications interface; at least one additional processor; and at least one additional non-transitory computer-readable medium comprising additional program instructions that are executable by the at least one additional processor such that the playback device is configured to perform additional functions comprising: streaming, via the additional communications interface from the one or more first servers of the first streaming audio service, data representing the first audio tracks; streaming, via the additional communications interface from the one or more second servers of the second streaming audio service, data representing the second audio tracks; and playing back the first audio tracks and the second audio tracks via the at least one audio transducer” as (paragraphs 0044, 0050). 
Tripoli teaches (column 16, lines 39-58), (claim 2).

As to Claim 8, Chen teaches the claimed limitations:
 	“wherein the at least one network comprises a wide area network and a local area network, and wherein causing the first audio tracks and the second audio tracks to be queued in the playback queue of the playback device comprises: receiving, via the communications interface from a mobile device over the wide area network and the local area network, the data representing the selected media characteristic” as (paragraphs 0047, 0050, 0055-0056).
Tripoli teaches (column 5, lines 1-19), (column 16, lines 39-58), (claim 2).

As to Claim 9, Chen teaches the claimed limitations:
 	“wherein causing the first audio tracks and the second audio tracks to be queued in a playback queue of the playback device comprises: sending, via the communications interface over the wide area network and the local area network, instructions to add the first audio tracks and the second audio tracks to the playback queue of the playback device” as (paragraphs 0050, 0055, 0058).
Tripoli teaches (column 2, lines 38-47), (column 5, line 1-19).


As to Claim 10, Chen teaches the claimed limitations:
 	“wherein the functions further comprise: displaying a control interface comprising one or more controls selectable to selecting from among a plurality of media characteristics, wherein receiving data representing the selected media characteristic comprises: receiving, via the displayed control interface, input data representing the selected media characteristic” as (abstract, 0007-0009, 0045, 0061-0064, 0072).
Tripoli teaches (column 10, lines 20-40), (column 15, line 63 to column 16, line 12).

As to claims 11-15 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, and 3-6. In addition, Chen teaches a system for providing a network-based radio service to a user. System can include one or more client devices that communicate with a radio server via a network (paragraph 0036). Therefore these claims are rejected for at least the same reasons as claims 1, and 3-6.

As to claims 16-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, and 3-6. In addition, Chen teaches some embodiments include electronic components, such as microprocessors, storage and memory that store computer program instructions in a computer readable storage medium (paragraph 0048). Therefore these claims are rejected for at least the same reasons as claims 1, and 3-6.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/08/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156